Exhibit 10.12

BROKERAGE BUSINESS POOL MANAGEMENT AGREEMENT

This Brokerage Business Pool Management Agreement (“Pool Management Agreement”)
by and between Tower Insurance Company of New York (“TICNY”), an insurance
company domiciled in New York and CastlePoint Insurance Company (“CPIC”), an
insurance company domiciled in New York, is made effective as of 12:01 a.m.,
January 1, 2007,  (the “Effective Date”).

WHEREAS, TICNY and CPIC are each authorized to transact, and do transact, a
multiple line property and casualty insurance business; and

WHEREAS, TICNY and CPIC desire to pool their respective Brokerage Business
(defined below) in order to make more efficient use of available surplus and
achieve other operating efficiencies; and

WHEREAS, TICNY and CPIC have entered into the Brokerage Business Pooling
Agreement (“Brokerage Pooling Agreement”) to which this Pool Management
Agreement is attached; and

WHEREAS, the pool participants desire TICNY to be the manager of such pool, in
view of its expertise in Brokerage Business;

NOW, THEREFORE, for mutual considerations, the sufficiency and receipt of which
is hereby acknowledged, TICNY and CPIC agree as follows:


ARTICLE I            DEFINITIONS

The following terms, whenever used herein, shall have the following meanings:

“Brokerage Business” shall mean broad classes of business that are underwritten
on an individual policy basis by an insurance company’s underwriting staff
through wholesale and retail agents, and for which most or all of the services
are provided by the insurance company as part of the overall product offering.


“BROKERAGE BUSINESS POOL” SHALL MEAN BROKERAGE BUSINESS WRITTEN BY OR ON BEHALF
OF THE PARTICIPATING COMPANIES OR ASSUMED BY A PARTICIPATING COMPANY (INCLUDING
SUCH BUSINESS ASSUMED BY TICNY FROM ITS AFFILIATES), THAT IS POOLED AND
ALLOCATED TO EACH OF THE PARTICIPATING COMPANIES BASED UPON


--------------------------------------------------------------------------------



THEIR POOLING PERCENTAGE AS SET FORTH IN THE BROKERAGE BUSINESS POOLING
AGREEMENT TO WHICH THIS POOL MANAGEMENT AGREEMENT IS ATTACHED, AS MAY BE AMENDED
FROM TIME TO TIME.


“EXISTING REINSURANCE” SHALL HAVE THE SAME MEANING IT HAS IN THE BROKERAGE
BUSINESS POOLING AGREEMENT.

“Management Fees” shall mean the management fees payable by CPIC to TICNY
pursuant to Article III.


“NET LIABILITY” SHALL HAVE THE SAME MEANING IT HAS IN THE BROKERAGE BUSINESS
POOLING AGREEMENT.


“NET LOSS RATIO” SHALL HAVE THE SAME MEANING IT HAS IN THE BROKERAGE POOL
AGREEMENT.

“Net Premium Earned” shall have the same meaning it has in the Brokerage
Business Pooling Agreement.


“NET WRITTEN PREMIUM” SHALL HAVE THE SAME MEANING IT HAS IN THE BROKERAGE
BUSINESS POOLING AGREEMENT.


“PARTICIPATING COMPANIES” SHALL MEAN TICNY AND CPIC.


“POLICIES” SHALL HAVE THE SAME MEANING THAT IT HAS IN THE BROKERAGE BUSINESS
POOLING AGREEMENT.


“POOLING PERCENTAGES” SHALL BE THOSE PERCENTAGES SET FORTH ON SCHEDULE 1
ATTACHED TO THE BROKERAGE BUSINESS POOLING AGREEMENT, AS AMENDED FROM TIME TO
TIME.


“POOL REINSURANCE” SHALL HAVE THE SAME MEANING THAT IT HAS IN THE BROKERAGE
BUSINESS POOLING AGREEMENT.

ARTICLE II          Term


A.        THIS POOL MANAGEMENT AGREEMENT WILL BECOME EFFECTIVE ON THE EFFECTIVE
DATE.  ANY PARTICIPATING COMPANY MAY TERMINATE ITS RESPECTIVE PARTICIPATION IN
THIS POOL MANAGEMENT AGREEMENT AS OF THE DATE FORTY-EIGHT (48) MONTHS AFTER THE
EFFECTIVE DATE AND THEREAFTER AS OF THE CLOSE OF A CALENDAR QUARTER BY GIVING AT
LEAST SIX (6) MONTHS PRIOR WRITTEN NOTICE TO THE OTHER PARTY BY CERTIFIED OR
REGISTERED MAIL.


B.        NOTWITHSTANDING PARAGRAPH A ABOVE, THIS POOL MANAGEMENT AGREEMENT MAY
BE TERMINATED IMMEDIATELY WITH RESPECT TO NEW OR RENEWAL BUSINESS (A) AT ANY
TIME BY MUTUAL CONSENT IN WRITING BY EACH


--------------------------------------------------------------------------------



OF THE PARTICIPATING COMPANIES OR (B) AS OF THE CLOSE OF A CALENDAR QUARTER,
UPON NOT LESS THAN SIXTY (60) DAYS PRIOR WRITTEN NOTICE BY A PARTICIPATING
COMPANY TO THE OTHER PARTICIPATING COMPANY OF SUCH PARTICIPATING COMPANY’S
EXERCISE OF ITS RIGHT TO TERMINATE ITS PARTICIPATION IN THE BROKERAGE BUSINESS
POOL.


C.        IF THIS POOL MANAGEMENT AGREEMENT IS TERMINATED PURSUANT TO THIS
ARTICLE II, ALL RIGHTS AND OBLIGATIONS OF THE PARTICIPATING COMPANIES UNDER THIS
POOL MANAGEMENT AGREEMENT PRIOR TO SUCH TERMINATION SHALL CONTINUE TO BE
GOVERNED BY THE TERMS OF THIS POOL MANAGEMENT AGREEMENT.


ARTICLE III         POOL MANAGEMENT

TICNY shall be the manager of the Brokerage Business Pool and provide management
services which shall include, but not be limited to, the following:

1.

 

Marketing, underwriting and issuance of Policies;

2.

 

Determining premium rates and other underwriting terms and conditions with
respect to the issuance of Policies;

3.

 

Establishing commissions and fees to be paid to producers and/or brokers in
connection with the underwriting of Policies;

4.

 

Establishing commissions and fees to be paid to service providers by or for the
account of the Brokerage Business Pool;

5.

 

Collecting premiums and other amounts due under Policies;

6.

 

Adjusting settling, defending and paying claims under Policies;

7.

 

Perform all administrative and policyholder services in connection with the
issuance of Policies;

8.

 

Purchasing, managing and administering Existing Reinsurance and Pool Reinsurance
as defined and set forth in the Brokerage Business Pooling Agreement;

9.

 

Underwriting audit and control, product development and state filings;

10.

 

Loss prevention/premium audit;

11.

 

Information technology;

12.

 

Accounting and cash management;

13.

 

Human resources and other administrative functions; and

14.

 

Remitting and Reporting as set forth in Article IX of the Pooling Agreement.

 


EXPENSES INCURRED IN CONNECTION WITH THE FOREGOING SERVICES EXCLUDING LOSS
ADJUSTMENT EXPENSE INCLUDED IN THE NET LOSS RATIO (THE “MANAGEMENT EXPENSES”)
SHALL BE SHARED BETWEEN THE PARTICIPATING COMPANIES BASED UPON THEIR RESPECTIVE
POOLING PERCENTAGES.

CPIC shall pay to TICNY management fees for the foregoing services (“Management
Fees”) during each calendar year of this Pool Management Agreement (or part
thereof) equal to (i) (A) the management fee percentage for such year (as set
forth below) (the “Management Fee Percentage”) times


--------------------------------------------------------------------------------


(B) their respective Pooling Percentage of the gross written premium of the
Brokerage Business for such year, net of return premiums and net of ceded
reinsurance premiums for Pool Reinsurance less (ii) their Pooling Percentage of
(A) ceding commissions set forth in Article VIII of the Brokerage Business
Pooling Agreement and (B) the shared Management Expenses as set forth above and
less (iii) loss adjustment expenses included in the Net Loss Ratio. The
Management Fee Percentage for the Brokerage Business shall be 34% (which shall
be applied during each year as to premium written during the year) until April
1, 2007 and be adjusted based on Net Loss Ratio of the pooled business.

The Management Fee Percentage shall, on each six month anniversary of the
Effective Date, increase nine-tenths of a percentage point for every percentage
point by which the Net Loss Ratio is below 61% up to a maximum Management Fee
Percentage of 36%, and decrease nine-tenths of a percentage point for every
percentage point by which the Net Loss Ratio exceeds 61%, subject to a minimum
Management Fee Percentage of 31% as follows:

Net Loss Ratio

 

Management Fee Percentage

 

 

 

64.33% or higher

 

31.0

64

 

31.3

63

 

32.2

62

 

33.1

61

 

34.0

60

 

34.9

59

 

35.8

58.78 or lower

 

36.0

 

Such Management Fee Percentage shall remain provisional until all losses for a
given year have been settled (or deemed settled as set forth below).  Within
sixty (60) days following the end of each year, TICNY shall calculate the Net
Loss Ratio for each year that remains open and shall forward copies of such
calculations to CPIC.  The Participating Companies will settle amounts due
within ten (10) days thereafter.  The Net Loss Ratio for each year shall be
deemed to be finalized six (6) years following the close of such year or at any
time before six (6) years by mutual agreement of the Participating Companies.
However, in recognition that regulatory authorities may not approve an
intercompany transaction containing these management fees, the Participating
Companies shall use their best good faith


--------------------------------------------------------------------------------


effort to structure the transaction for the Participating Companies in order
that the sum of the Net Loss Ratio plus Management Fees equals 95% for the
Brokerage Business Pool.


ARTICLE IV         AMENDMENTS

This Pool Management Agreement may be amended only if in writing and signed by
each Participating Company.

 ARTICLE V         Arbitration

A.        As a condition precedent to any right of action hereunder, in the
event of any dispute or difference of opinion hereafter arising with respect to
this Pool Management Agreement, it is hereby mutually agreed that such dispute
or difference of opinion shall be submitted to arbitration.  One Arbiter shall
be chosen by each Participating Company that is a party to such dispute and an
Umpire shall be chosen by the Arbiters before they enter upon arbitration, all
of whom shall be active or retired disinterested executive officers of insurance
or reinsurance companies or Underwriters at Lloyd’s of London.  In the event
that a Participating Company should fail to choose an Arbiter within thirty (30)
days following a written request by another Participating Company to do so, the
requesting Participating Company’s Arbiter shall choose a second arbiter before
entering upon arbitration.  If the two arbitrators are unable to agree upon the
third arbitrator within thirty (30) days of their appointment, the third
arbitrator shall be selected from a list of six individuals (three named by each
arbitrator) by a judge of the United States District Court having jurisdiction
over the geographical area in which the arbitration is to take place, or if that
court declines to act, the state court having general jurisdiction in such area.

B.        Participating Companies party to the dispute shall present their case
to the Arbiters within thirty (30) days following the date of appointment of the
Umpire.  The Arbiters shall consider this Pool Management Agreement as an
honorable engagement rather than merely as a legal obligation and they are
relieved of all judicial formalities and may abstain from following the strict
rules of law.  The decision of the Arbiters shall be final and binding on all
Participating Companies; but failing to agree, they shall call in the Umpire and
the decision of the majority shall be final and binding upon all parties. 
Judgment upon the final decision of the Arbiters may be entered in any court of
competent jurisdiction.


--------------------------------------------------------------------------------


C.        Each Participating Company that is a party to the dispute shall bear
the expense of its own Arbiter, and shall jointly and equally bear with the
other the expense of the Umpire and of the arbitration.  In the event that the
two Arbiters are chosen by the requesting Participating Company, as above
provided, the expense of the Arbiters, the Umpire and the arbitration shall be
equally divided between the Participating Companies that are parties to the
arbitration.


ARTICLE VI         MISCELLANEOUS PROVISIONS


A.        HEADINGS USED HEREIN ARE NOT A PART OF THIS POOL MANAGEMENT AGREEMENT
AND SHALL NOT AFFECT THE TERMS HEREOF.


B.        ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS UNDER THIS
POOL MANAGEMENT AGREEMENT MUST BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN
DULY GIVEN OR MADE AS FOLLOWS:  (A) IF SENT BY REGISTERED OR CERTIFIED MAIL IN
THE UNITED STATES RETURN RECEIPT REQUESTED, UPON RECEIPT; (B) IF SENT BY
REPUTABLE OVERNIGHT AIR COURIER, TWO BUSINESS DAYS AFTER MAILING; (C) IF SENT BY
FACSIMILE TRANSMISSION, WITH A COPY MAILED ON THE SAME DAY IN THE MANNER
PROVIDED IN (A) OR (B) ABOVE, WHEN TRANSMITTED AND RECEIPT IS CONFIRMED BY
TELEPHONE; OR (D) IF OTHERWISE ACTUALLY PERSONALLY DELIVERED, WHEN DELIVERED.


C.        THIS POOL MANAGEMENT AGREEMENT SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS, PERMITTED ASSIGNS
AND LEGAL REPRESENTATIVES.  NEITHER THIS POOL MANAGEMENT AGREEMENT, NOR ANY
RIGHT OR OBLIGATION HEREUNDER, MAY BE ASSIGNED BY ANY PARTY WITHOUT THE PRIOR
WRITTEN CONSENT OF THE OTHER PARTY HERETO.


D.        THIS POOL MANAGEMENT AGREEMENT MAY BE EXECUTED BY THE PARTIES HERETO
IN ANY NUMBER OF COUNTERPARTS, AND BY EACH OF THE PARTIES HERETO IN SEPARATE
COUNTERPARTS, EACH OF WHICH COUNTERPARTS, WHEN SO EXECUTED AND DELIVERED, SHALL
BE DEEMED TO BE AN ORIGINAL, BUT ALL SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE
BUT ONE AND THE SAME INSTRUMENT.


E.         THIS POOL MANAGEMENT AGREEMENT WILL BE CONSTRUED, PERFORMED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS THEREOF TO THE EXTENT SUCH
PRINCIPLES OR RULES WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.


--------------------------------------------------------------------------------



F.         THIS POOL MANAGEMENT AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN THE PARTIES HERETO RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES
ALL PRIOR AND CONTEMPORANEOUS AGREEMENTS, UNDERSTANDINGS, STATEMENTS,
REPRESENTATIONS AND WARRANTIES, NEGOTIATIONS AND DISCUSSIONS, WHETHER ORAL OR
WRITTEN, OF THE PARTIES AND THERE ARE NO GENERAL OR SPECIFIC WARRANTIES,
REPRESENTATIONS OR OTHER AGREEMENTS BY OR AMONG THE PARTIES IN CONNECTION WITH
THE ENTERING INTO OF THIS POOL MANAGEMENT AGREEMENT OR THE SUBJECT MATTER HEREOF
EXCEPT AS SPECIFICALLY SET FORTH OR CONTEMPLATED HEREIN. IF ANY PROVISION OF
THIS POOL MANAGEMENT AGREEMENT IS HELD TO BE VOID OR UNENFORCEABLE, IN WHOLE OR
IN PART, (I) SUCH HOLDING SHALL NOT AFFECT THE VALIDITY AND ENFORCEABILITY OF
THE REMAINDER OF THIS POOL MANAGEMENT AGREEMENT, INCLUDING ANY OTHER PROVISION,
PARAGRAPH OR SUBPARAGRAPH, AND (II) THE PARTIES AGREE TO ATTEMPT IN GOOD FAITH
TO REFORM SUCH VOID OR UNENFORCEABLE PROVISION TO THE EXTENT NECESSARY TO RENDER
SUCH PROVISION ENFORCEABLE AND TO CARRY OUT ITS ORIGINAL INTENT.


G.        NO CONSENT OR WAIVER, EXPRESS OR IMPLIED, BY ANY PARTY TO OR OF ANY
BREACH OR DEFAULT BY ANY OTHER PARTY IN THE PERFORMANCE BY SUCH OTHER PARTY OF
ITS OBLIGATIONS HEREUNDER SHALL BE DEEMED OR CONSTRUED TO BE A CONSENT OR WAIVER
TO OR OF ANY OTHER BREACH OR DEFAULT IN THE PERFORMANCE OF OBLIGATIONS HEREUNDER
BY SUCH OTHER PARTY HEREUNDER.  FAILURE ON THE PART OF ANY PARTY TO COMPLAIN OF
ANY ACT OR FAILURE TO ACT OF ANY OTHER PARTY OR TO DECLARE ANY OTHER PARTY IN
DEFAULT, IRRESPECTIVE OF HOW LONG SUCH FAILURE CONTINUES, SHALL NOT CONSTITUTE A
WAIVER BY SUCH FIRST PARTY OF ANY OF ITS RIGHTS HEREUNDER.  THE RIGHTS AND
REMEDIES PROVIDED ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES
THAT ANY PARTY MAY OTHERWISE HAVE AT LAW OR EQUITY.


H.        EXCEPT AS EXPRESSLY PROVIDED FOR IN THE INSOLVENCY PROVISIONS ABOVE,
NOTHING IN THIS POOL MANAGEMENT AGREEMENT WILL CONFER ANY RIGHTS UPON ANY PERSON
THAT IS NOT A PARTY OR A SUCCESSOR OR PERMITTED ASSIGNEE OF A PARTY TO THIS POOL
MANAGEMENT AGREEMENT.


I.          WHEREVER THE WORDS “INCLUDE,” “INCLUDES” OR “INCLUDING” ARE USED IN
THIS POOL MANAGEMENT AGREEMENT, THEY SHALL BE DEEMED TO BE FOLLOWED BY THE WORDS
“WITHOUT LIMITATION.”


J.         THIS ARTICLE VI SHALL SURVIVE THE TERMINATION OF THIS POOL MANAGEMENT
AGREEMENT.


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, THE PARTICIPATING COMPANIES HAVE CAUSED THIS POOL MANAGEMENT
AGREEMENT TO BE EXECUTED AS OF THE DAY AND YEAR FIRST ABOVE WRITTEN, SUBJECT TO
THE SATISFACTION OF NEW YORK INSURANCE LAW § 1505, INCLUDING ANY CONDITIONS SUCH
REGULATORS MAY IMPOSE ON THE TERMS OF THIS AGREEMENT SUBSEQUENT TO THE DATE
HEREOF.

TOWER INSURANCE COMPANY OF NEW YORK

 

 

 

By:

/s/ Francis M. Colalucci

 

 

 

Name: Francis M. Colalucci

 

 

Title: Senior Vice President & Chief Financial Officer

 

CASTLEPOINT INSURANCE COMPANY

 

 

 

By:

/s/ Joel S. Weiner

 

 

 

Name: Joel S. Weiner

 

 

Title: Senior Vice President & Chief Financial Officer

 


--------------------------------------------------------------------------------